DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11/154,269, 11/160,526, 11/191,511, 11/224,396, and 11/179,132 and of U.S. Patent Application Nos. 16/694,177, 16/694,210, 16/694,192, and 16/694,148has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a radiotherapy delivery device, comprising: a rotatable gantry system positioned at least partially around a patient support; a first radiation source coupled to the rotatable gantry system, the first radiation source configured for therapeutic radiation; a second radiation source coupled to the rotatable gantry system, the second radiation source configured for imaging radiation, wherein the second radiation source comprises an energy level less than the first radiation source; a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from the second radiation source; and, a collimator assembly positioned relative to the second radiation source to selectively control a shape of a radiation beam emitted by the second radiation source.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said collimator assembly is further positioned so as to selectively expose a single, continuous area of the radiation detector to the radiation beam during a helical scan based on speed and image quality objectives, in the manner as required by Claim 1.
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including a method of acquiring projection data from a radiotherapy device including a first radiation source configured for therapeutic radiation and a second radiation source configured for imaging radiation coupled to a rotatable gantry system, comprising: controlling the second radiation source and a collimator assembly positioned relative to the second radiation source to provide a fan beam of radiation that exposes an area of a radiation detector that is less than an active area of the radiation detector; controlling the rotatable gantry system and a patient support to provide a helical scan of a patient on the patient support; and, providing imaging data from the active area of the radiation detector.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said collimator assembly is further positioned such that the provided fan beam of radiation exposes a single, continuous area of the radiation detector, and wherein controlling the second radiation source and the collimator assembly is based on speed and image quality objectives, in the manner as required by Claim 12.
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including a radiotherapy delivery device, comprising: a rotatable gantry system positioned at least partially around a patient support; a first radiation source coupled to the rotatable gantry system, the first radiation source configured for therapeutic radiation; a second radiation source coupled to the rotatable gantry system, the second radiation source configured for imaging radiation, wherein the second radiation source comprises an energy level less than the first radiation source; a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from the second radiation source; a collimator assembly positioned relative to the second radiation source to selectively control a shape of a radiation beam emitted by the second radiation source to selectively expose an area of the radiation detector to the radiation beam during a helical scan; a data processing system configured to: receive imaging data from an active area of the radiation detector; and reconstruct an image of a patient based on the imaging data during IGRT.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said collimator assembly is further positioned such that the provided fan beam of radiation exposes a single, continuous area of the radiation detector, and wherein the collimator assembly selectively controls the shape of the radiation beam based on speed and image quality objectives, in the manner as required by Claim 20.
Claims 2-11, 13-16, 18, and 19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/17/2022